—Judgment, Supreme Court, New York County (Herman Cahn, J.), entered on or about January 17, 1997, which, after a nonjury trial, dismissed plaintiffs complaint, unanimously affirmed, without costs.
We agree with the trial court that, while the use of reverse vending machines is widely accepted by beverage dealers and distributors, the Returnable Container Act (ECL 27-1001 et seq. [the Act]) is not violated by a distributor’s rejection of returned containers dismembered in reverse vending machines whose brand and refund value cannot as a consequence be verified by a visual inspection (6 NYCRR 367.5 [b]; 367.7 [a]). The refusal of a distributor such as defendant to accept such containers for redemption, except from a trusted intermediary employing an examination method acceptable to the distributor, does not frustrate the purpose or intent of the Act.
Plaintiffs claim that defendant was unjustly enriched is unsupported in the record and was properly dismissed.
We have considered plaintiffs remaining contentions and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.